Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 12 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to identifying products which is a mental process. Other than reciting a server and mobile device nothing in the claims precludes the steps from being performed mentally.  But for the server and mobile device  the limitations on receive a digital image, determine segments, determine product identifier, determine identifier confidence, associate product identifier or manual analysis is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.    If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process grouping.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a server and mobile device  amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.  Independent claims 16,19 are ineligible for similar reasons

Regarding dependent claims 13-15,17,18,20 these claims are directed to limitations which serve to limit the analysis steps.  The subject matter of claims 13 (receive manual result, 

2 (project categories), 3 (ranking categories), 4 (project criteria is a building system), 5 (ranking 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz 9483704 in view of Medina 20190087772

Regarding Claim 1, Schwartz discloses
at a mobile device comprising a processor, a memory, a display, and an integrated camera: prompting a user to capture an image of an array of physical items; 
Schwartz is directed to an image recognition system for identifying shelf inventory.  (Schwartz, abstract).  Schwartz discloses a mobile device in communication with an image analysis server.  (Schwartz, fig.1)  Schwartz discloses that the system receives commands.  (Schwartz, col.,31,lns 15-20, “However, the techniques may be implemented using any type of computing system that can receive data and commands, and present information as part of any peripheral device providing services.”)  The examiner interprets having a command interface to be a user prompt.  

capturing the image with the integrated camera; 
(Schwartz, fig.5a)

sending the captured image to a remote server; 


receiving, from the remote server: an image annotation data set defining an array of segments, each segment corresponding to a physical item in the array of physical items and having an associated product information, 
(Schwartz, fig. 19b)  Schwartz discloses that any image analysis information may be accessed by the users.  (Schwartz, col.3,ln.65-col.4ln.5, “In one embodiment, the data storage 143 stores the images received by the realogram analysis server 101 and data associated with the images for access by users of the realogram analysis service. For example, data storage 143 may store image analysis results along with the received images and may be accessed via network 105.”)


a given associated product information determined using a trained product model that identifies a product identifier based on a portion of the image that corresponds to a given segment of the image; and 
“In some embodiments, image segmentation and labeling may be optional and the realogram analysis application 103 may omit these steps and classify regions of the image based on feature points detected in the image. The image analysis application 103 may identify feature points in the image using, for example, a scale-invariant feature transform (SIFT) algorithm, a convolutional neural network (CNN), deep learning, machine learning, or the like.” (Schwartz, col.10,lns.37-44)

displaying, on the display, an annotated image based on the captured image and the image annotation data set received from the remote server; and 
(Schwartz, fig. 19b)  

Schwartz does not explicitly disclose

information representing an amount of the physical items in the array of physical items that are associated with a particular product identifier; 
displaying, on the display, the information representing the amount of the physical items in the array of physical items that are associated with the particular product identifier.
Medina is directed to an imaging system for inventory management.    (Medina, abstract).  Medina discloses that inventory information is available to users.  (Medina,  para 0162, “FIG. 21 is an illustration of the customer home screen interface 2100 of the system. The customer home screen interface 2100 may allow a store associate to view and prepare online or in-store orders from customers. The store associate may receive an order notification showing the items ordered. An order box 2110 may become available to the associate, showing details such as the item number, item location, and availability, either in-store or in other stores. The associate may also click on or interact with availability boxes 2120, which may open additional menus and lists. For instance, an availability box showing the items available in store may allow the associate to find all of those items. An availability box showing a list of the items not available in the store may allow the associate to backorder those items. And an availability box indicating that the order has been fulfilled may allow the associate to communicate to the customer that their order is ready for pickup.”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Schwartz with the amount display of Medina with the motivation of finding items.  Id.

Regarding Claim 2, Schwartz and Medina disclose the method of claim 1.

Schwartz does not explicitly disclose
wherein the trained product model is a first trained product model; and the segments are determined by providing the image as an input to a second trained product model and receiving, from the second trained product model, a segmented image in which each segment corresponds to a physical item in the array of physical items. 
Medina discloses that a classifier could be used at a label level to classify product after images are cropped.  (Medina, para 0075, “As shown in box 430, a classification approach may be used to assist in label or barcode detection. The classification approach uses labels and barcodes cropped from raw images to build classifiers that help the software recognize items. Classifiers may be managed at different hierarchical levels to detect stock and recognize products. For instance, classifier levels may include, but are not limited to: data from all stores, data from a single store, data from a single department across all stores, data in a single department in a single store, data for a particular product category across all stores, and data for a particular product category in a single store. After the classifiers are built, they may be improved using captured image data or data from previous results.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Schwartz with the classifier of Medina with the motivation of finding items.  (Medina, background).


Regarding Claim 3, Schwartz and Medina disclose the method of claim 1.


displaying a preview image of a physical item in the annotated image;
prompting the user to associate a verified product identifier with the preview image;
receiving the verified product identifier;
sending the verified product identifier to the remote server; and
(Medina, para 0085, “As shown in box 540, inventory information with a confidence level below a threshold may not be automatically entered by the database. In box 542, inventory information with a confidence level below a threshold may be sent to a human operator for additional analysis or confirmation of results. The human operator may use the image to manually determine inventory type, label, amount, or stock status, as shown in box 544. The human operator may then direct the database to enter the inventory information, as shown in box 550. Alternatively, as shown in box 546, the human operator may send the inventory information back to the robot 1 for additional processing and further communication to the inventory database 60.”)

receiving, from the remote server, updated information representing the amount of the physical items in the array of physical items that are associated with the particular product identifier. 
Medina discloses that inventory information is available to users.  (Medina,  para 0162).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Schwartz with the amount display of Medina with the motivation of finding items.  Id.


Regarding Claim 4, Schwartz and Medina disclose the method of claim 1.


displaying a preview image of a physical item in the annotated image;

Medina discloses a handheld device that displays scanning data.  (Medina, para 0109, “Handheld sensors 1030 may be used by the user to scan particular items or areas that need further attention or are being imaged incorrectly. A display 1020 may provide the user 1050 with information about the scanning and imaging being performed, including progress updates, graphical information, alerts, errors, and the like. The platform may be adjustable in height to accommodate a number of shelving arrangements. Data that is received from the numerous sensors may be processed onboard, as discussed relative to the examples above. Processed information may be wirelessly uploaded to a cloud database 1060 for further processing and distribution to other terminals connected to the system.”)  Medina discloses that one kind of scanning data is a low confidence image.   (Medina, para 0085, “As shown in box 540, inventory information with a confidence level below a threshold may not be automatically entered by the database. In box 542, inventory information with a confidence level below a threshold may be sent to a human operator for additional analysis or confirmation of results. The human operator may use the image to manually determine inventory type, label, amount, or stock status, as shown in box 544. The human operator may then direct the database to enter the inventory information, as shown in box 550. Alternatively, as shown in box 546, the human operator may send the inventory information back to the robot 1 for additional processing and further communication to the inventory database 60.”  Although para 0085 describes an embodiment employing a robot, displaying a preview image confidence level to a human would serve the same function in embodiments even without robots.  That is, confidence levels are not 100% accurate and would benefit from human verification.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Schwartz with the display of Medina with the motivation of identifying items.  Id.


prompting the user to capture an image of a barcode of the physical item; and
capturing the image of the barcode using a camera function of the mobile device.

“Handheld sensors 1030 may be used by the user to scan particular items or areas that need further attention or are being imaged incorrectly.”  (Medina, para 0109).  “For example, a user using a handheld embodiment as in FIG. 9 may scan a single shelf using steps 1110-1160, repeat those steps on the next shelf, and continue repeating steps 1110-1160 until a full aisle has been scanned. The user may then perform step 1170 to communicate the determination and confidence level to the database. In another example, the fixed embodiment of FIG. 7A capable of rotating 360° may have a larger field of view (FOV), and may only perform steps 1110-1160 a few times as it scans an entire aisle. Or the fixed embodiment may perform the steps many times more in order to receive more granular results. In another example, the robotic embodiment of FIG. 1 may perform the entire method hundreds of times as it travels along aisles of shelves in the commercial facility, receiving constant feedback about the quality of its calculations.  The location and frequency of scans may be determined by the user. For example, the user may adjust settings on the apparatus or scanning device to perform scans in a desired manner. The user may adjust the frequency of the signal, FOV of the sensor, sensitivity, and the like. The location and frequency of scans may alternatively be determined by the processor. Based on the system limitations—FOV, angular resolution, processing speed, memory read/write speeds, etc.—the processor may instruct the user to perform more or fewer scans in certain parts of the facility or when detecting certain inventory items. The processor may use location detection to establish waypoints where scans must be performed.”  (Medina, para 0120-21)  It would have been obvious to one of ordinary skill in the 



Regarding Claim 5, Schwartz and Medina disclose the method of claim 4.

sending the image of the barcode to the remote server.
See prior art rejection of claim 4.

Regarding Claim 6, Schwartz and Medina disclose the method of claim 4.

determining a product identifier from the image of the barcode; and
“The computer vision techniques may be particularly useful in performing label extraction of products, barcode detection and extraction of products, determining if an item is out of stock or in stock, and with providing a street view of an indoor environment. Relative to label extraction, the robot 1 may utilize color thresholding and contour detection to determine the location of the labels of products containing the label information. The extracted labels are then used for barcode detection. Barcode detection may utilize a gradient magnitude of the image (label) in horizontal and vertical directions, which can be determined using one or more imaging processing operators. For example, Scharr operators, which result from an optimization minimizing a weighted mean squared angular error in the Fourier domain, may be used to detect barcode edges. The region with high horizontal gradients and low vertical gradients may be identified. High frequency noise may be smoothed from the gradient image. Blurred images may be subject to thresholding and morphological operators are applied on the 


sending the product identifier to the remote server to be associated with the preview image of the physical item in the annotated image.
(Medina, para 0086, “The barcode may be uploaded at full resolution, while the original image may be uploaded at a lower resolution for later display or other analysis. As another example, when the computer 40 is attempting to detect the amount of stock on display, it may analyze the entire high resolution image in an effort to reach a decision above a threshold confidence level. If it can make a determination above the threshold confidence level, the computer 40 may upload a low resolution image, or no image at all. If it cannot make a determination above the threshold confidence level, the computer 40 may upload all or part of the high resolution image.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Schwartz with the capture of Medina with the motivation of identifying items.  Id.

Regarding Claim 7, Schwartz and Medina disclose the method of claim 1.

receiving, from the remote server, compliance information representing a comparison between the amount of the physical items in the array of physical items that are associated with the particular product identifier and a target amount; and
 “Further, images and related data gathered by the robot 600 may be useful in comparing different planogram layouts. In one example, a user may wish to compare the effectiveness of two or 
displaying the compliance information on the display.
Medina discloses a handheld device that displays scanning data.  (Medina, para 0109, “Handheld sensors 1030 may be used by the user to scan particular items or areas that need further attention or are being imaged incorrectly. A display 1020 may provide the user 1050 with information about the scanning and imaging being performed, including progress updates, graphical information, alerts, errors, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Schwartz with the stock information of Medina with the motivation of identifying items.  Id.

Regarding Claim 8, Schwartz and Medina disclose the method of claim 7.
receiving, from the remote server, an action item associated with the particular product identifier, wherein compliance with the action item will reduce a difference between the amount of the physical items in the array of physical items that are associated with the particular product identifier and the target amount.
See prior art rejection of claim 7.  The examiner interprets misplaced item determination or planogram compliance to be an action item that will reduce a difference from product targets.

Regarding Claim 9, Schwartz and Medina disclose the method of claim 7.
wherein the compliance information further represents a comparison between locations of the physical items in the array of physical items that are associated with the particular product identifier and target locations.
See prior art rejection of claim 7.  The examiner interprets misplaced item determination or planogram compliance to be comparison to target location.

Regarding Claim 10, Schwartz and Medina disclose the method of claim 1.
Schwartz does not explicitly disclose

prompting the user to capture an additional image of an additional array of physical items;
capturing the additional image with the integrated camera;
sending the additional image to the remote server;
receiving, from the remote server:
an additional image annotation data set representing an additional array of segments each corresponding to a physical item in the additional array of physical items and having an associated product identifier; and additional information representing an amount of the physical items in the
additional array of physical items that are associated with a particular product identifier;
displaying, on the display, an additional annotated image based on the additional image and the additional image annotation data set received from the remote server; and
displaying, on the display, the additional information representing the amount of the physical items in the additional array of physical items that are associated with the particular product identifier.
Medina discloses the enumerated process could be repeated.  “Handheld sensors 1030 may be used by the user to scan particular items or areas that need further attention or are being imaged incorrectly.”  (Medina, para 0109).  “For example, a user using a handheld embodiment as in FIG. 9 may scan a single shelf using steps 1110-1160, repeat those steps on the next shelf, and continue repeating steps 1110-1160 until a full aisle has been scanned. The user may then perform step 1170 to communicate the determination and confidence level to the database. In another example, the fixed embodiment of FIG. 7A capable of rotating 360° may have a larger field of view (FOV), and may only perform steps 1110-1160 a few times as it scans an entire aisle. Or the fixed embodiment may perform 

Regarding Claim 11, Schwartz and Medina disclose the method of claim 10.

combining the information representing the amount of the physical items in the array of physical items that are associated with the particular product identifier and the additional information representing the amount of the physical items in the additional array of physical items that are associated with the particular product identifier; and
displaying the combined information on the display.
See prior art rejection of claim 10.

Regarding Claim 12,
receiving, at a server and via a mobile device, a digital image of an array of products; 
determining, in the digital image, a plurality of segments, each segment corresponding to a product in the array of products; 
See prior art rejection of claim 1

for a segment of the plurality of segments: determining a candidate product identifier; and 
determining a confidence value of the candidate product identifier; 
if the confidence value satisfies a condition: associating the candidate product identifier with the segment; and 
“After the computer 40 has finished the image processing necessary to detect and identify, it may upload portions of images to the cloud for further processing or for validation by a human operator. For example, the robot 1 may capture an image of an item and run its processing software onboard. After the item has been identified by its label, the computer 40 may crop the label from the image. The label may be uploaded at full resolution, while the original image may be uploaded at a lower resolution for later display or other analysis.” (Medina, para 0086)

sending candidate product information, based on the candidate product identifier, to the mobile device for display in association with the segment; and 
if the confidence value fails to satisfy the condition, subjecting the segment to a manual image analysis operation.
See prior art rejection of claim 3

Regarding Claim 13, 
receiving, as a result of the manual image analysis operation, a verified product identifier; associating the verified product identifier with the segment; and 
sending verified product information, based on the verified product identifier, to the mobile device for display in association with the segment.
See prior art rejections of claims 3,4

Regarding Claim 14, Schwartz and Medina disclose the method of claim 13.
Schwartz does not explicitly disclose
wherein: the operation of determining the plurality of segments in the digital image comprises analyzing the digital image using a machine learning model trained using a corpus of digital images; and the digital images each include a depiction of a respective array of products and are each associated with a respective plurality of segments, each segment corresponding to an individual product.
“As shown in box 432, detection approach may be used to identify whether any items are out of stock by considering, without looking at every item in the image, whether there appear to be any items out of stock. The detection approach uses the entire image to train a classifier which determines the location of an item and whether any stock is missing. As shown in box 434, a product recognition approach may use data extracted from labels or barcodes to create product categories. Product categories can assist in building classifiers using neural network, machine learning, or deep learning techniques. As shown in box 436, an educated estimation approach may compare images from previous captures to determine how much stock remains. As shown in box 438, a heuristic identification process may be used to identify an item by its price label. The heuristic process compares previous images captured under similar conditions, such as location in the store or distance from the item, to new images, comparing detected features and other data.”  (Medina, para 0076)  It would have been obvious 

Regarding Claim 15, Schwartz and Medina disclose the method of claim 14.
wherein: the machine learning model is a first machine learning model; 
See prior art rejection of claim 14.

the digital images are first digital images; the operation of determining the candidate product identifier of the segment comprises analyzing the segment using a second machine learning model trained using a corpus of second digital images; and 
the second digital images each include a depiction of a respective product and are associated with a respective product identifier.
“Training may be accomplished using images stored on the computer 640, on the database 660, or shared from the database to the computer 640. The computer 640 may initially learn inventory characteristics by applying machine learning techniques to a set of training images designed to teach the computer 640. The training images may show generic labels, barcodes, or other inventory characteristics, and the computer 640 may learn to recognize the characteristics based on relationships between like images. The training images may be customized to show inventory characteristics for a particular commercial facility. This may help the computer 640 learn more efficiently. Initially, the computer 640 may learn to identify the labels and barcodes of an item by corroborating with a price tag located on the shelf underneath or nearby the item. Price tags on shelves may be relatively static, and therefore, easier to identify with image processing. The computer 640 may attempt to detect an item's label or barcode, detect the item's price tag, and compare both results to determine a higher confidence level.” (Medina, para 0092)   It would have been obvious to one of ordinary skill in the art at the time 

Regarding Claim 16,
receiving, at a server and via a mobile device, a digital image of an array of products; 
determining, in the digital image, a plurality of segments, each segment corresponding to a product in the array of products; 
See prior art rejection of claim 1.

for a first segment of the plurality of segments: determining a first candidate product identifier; determining that a confidence value of the first candidate product identifier satisfies a condition; and 
in response to determining that the first candidate product identifier satisfies the condition: associating the first candidate product identifier with the first segment; and 
sending first product information to the mobile device for display in association with the first segment, the first product information based on the first candidate product identifier; and 
for a second segment of the plurality of segments: determining a second candidate product identifier; 
determining that a confidence value of the second candidate product identifier fails to satisfy the condition; and in response to determining that the second candidate product identifier fails to satisfy the condition, subjecting the second segment to a manual image analysis operation.
See prior art rejection of claim 3

Regarding Claim 17, Schwartz and Medina disclose the method of claim 16.
receiving, as a result of the manual image analysis operation, a verified product identifier; 
associating the verified product identifier with the second segment; and 
See prior art rejection of claims 5,6
after sending the first product information to the mobile device, sending second product information to the mobile device for display in association with the second segment, the second product information based on the verified product identifier.
See prior art rejection of claims 7.

Regarding Claim 18, Schwartz and Medina disclose the method of claim 17.
wherein: the method further comprises, after sending the first product information to the mobile device, generating a composite image in which both the first product information and the second product information are associated with the digital image received via the mobile device; and 
(Schwartz, fig. 19b)

sending the second product information to the mobile device includes sending the composite image to the mobile device.
Medina discloses a handheld device that displays scanning data.  (Medina, para 0109, “Handheld sensors 1030 may be used by the user to scan particular items or areas that need further attention or are being imaged incorrectly. A display 1020 may provide the user 1050 with information about the scanning and imaging being performed, including progress updates, graphical information, alerts, errors, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Schwartz with the training of Medina with the motivation of identifying items.  Id.



Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwartz 9483704 in view of Medina 20190087772 in view of “Differentiating Standalone and Client-Server architectures”, 2014, https://softwareengineering.stackexchange.com/questions/249664/differentiating-standalone-and-client-server-architectures, hereinafter “Stackexchange”

Regarding Claim 19

…with a camera: capturing, with the camera, a digital image of an array of products; determining, in the digital image, a plurality of segments, each segment corresponding to a product in the array of products; 
See prior art rejection of claim 1

for a segment of the plurality of segments: determining a candidate product identifier; and determining a confidence value of the candidate product identifier; 
if the confidence value satisfies a condition: associating the candidate product identifier with the segment; and displaying candidate product information in association with the segment, the candidate product information based on the candidate product identifier; and 
if the confidence value fails to satisfy the condition, sending the segment to a remote device for manual image analysis.
See prior art rejection of claim 12.  

	Schwartz does not explicitly disclose
at a mobile device
Stackexchange is a software engineering forum.  (Stackexchange, p.1).  Stackexchange discloses that in “client/server” applications, it is known that they can be installed and run in one device.”  Id.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  





Regarding Claim 20, 
wherein: the operation of determining the plurality of segments in the digital image comprises analyzing the digital image using a first machine learning model trained using a corpus of first digital images; 
the operation of determining the candidate product identifier of the segment comprises analyzing the segment using a second machine learning model trained using a corpus of second digital images; and the first machine learning model is different than the second machine learning model. 
See prior art rejection of claim 15.


Conclusion



Relevant art not relied on but made of record include:
Shelfwise, 4/17/2019, https://www.youtube.com/watch?v=pm0AmKjkDGg

“Web vs. Standalone Application - A maintenance application for Business Intelligence”. Martin Lofberg, 2005, https://www.diva-portal.org/smash/get/diva2:828988/FULLTEXT01.pdf








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687